Citation Nr: 0603440	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.  

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) recognizes that the RO 
has already afforded the veteran a VA medical examination and 
opinion regarding the probable etiology of the veteran's 
hepatitis C with cirrhosis of the liver, and that the April 
2003 VA examiner concluded that the veteran's liver 
cirrhosis/hepatitis C was related to chronic alcoholism, 
which could cause alcoholic liver disease leading to 
cirrhosis, and secondly, a past history of IV drug use, which 
could be the source of his hepatitis C, rather than helping 
wounded soldiers in Vietnam.

The Board has since had an opportunity to hear testimony from 
the veteran in October 2005, at which time he testified that 
previous statements of medical history inaccurately reported 
that he was an intravenous (IV) drug user in the early 
1970's.  The Board further notes that a July 2003 statement 
from Dr. K. is offered to amend an earlier August 2001 
medical report from Dr. K., which noted this history, and now 
indicates that the veteran used no IV drugs in the past and 
had no past medical history of multiple sex partners.  

While the Board also notes that there were other statements 
of a medical history of prior IV drug use provided in private 
medical records dated in October 1997 and January 2000, the 
Board has carefully considered the testimony given at the 
Board's hearing in October 2005, and has found the veteran 
and his spouse to be credible witnesses regarding their 
testimony that the veteran had inaccurately reported in 
previous statements of medical history that he was an IV drug 
user in the early 1970's.  The Board also notes that the 
veteran is the recipient of the Combat Infantryman Badge, and 
that this, together with his testimony at the hearing, is 
also sufficient to establish that he came into contact with 
blood from fellow service members wounded on the field of 
battle.

Therefore, the Board finds that the veteran should be 
afforded a new VA examination and opinion with respect to 
whether it is at least as likely as not that the veteran's 
hepatitis C is related to his combat service.  

The Board further finds that a new examination is also made 
necessary by the confusion the Board finds in the April 2003 
VA examiner's statement that "cirrhosis/hepatitis C" was 
related to chronic alcoholism, where there are other opinions 
in the record that opine that hepatitis C and alcohol abuse 
were causally related to the veteran's cirrhosis of the 
liver.  (The Board also notes that the veteran has recently 
received a liver transplant in December 2003.)  Consequently, 
the new examiner should simply be requested to state whether 
it is at least as likely as not that the veteran's hepatitis 
C is related to combat service.  

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded a new 
VA examination to determine the etiology 
of his hepatitis C.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
assume that the veteran does not have a 
history of IV drug use, and state whether 
it is at least as likely as not that the 
veteran's hepatitis C is related to his 
combat service.  The examiner is to 
further assume that in his combat 
service, the veteran came into contact 
with blood from fellow service members 
wounded on the field of battle.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for hepatitis C with cirrhosis 
of the liver should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


